In an action on promissory notes brought against the executrix of an accommodation endorser by one to whom the notes were transferred after their maturity, the court directed a verdict for defendant at the close of the plaintiff's testimony, and judgment was rendered for the defendant. A motion for new trial was denied and plaintiff took writ of error.
There was evidence of a consideration passing to the *Page 831 
maker, and of the signature of the endorser; and also evidence from which delivery of the notes to the payee after the endorsement of the defendant's testator could have been inferred as against the defendant's motion for a directed verdict. Though the defendant pleaded that the endorsements of the notes were never completed by delivery, the presumption of delivery afforded by Section 6776, C. G. L., operated to support the inference of delivery after endorsement to be drawn from the evidence adduced by the plaintiff. Under the statute delivery of the notes "is presumed until the contrary is proved," so the notes were erroneously excluded as evidence on the ground that delivery was not proven. Error was committed in directing a verdict for the defendant, for which the judgment is reversed.
Reversed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.